Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from an order of the Baltimore City Court denying the applicant the writ of habeas corpus. This applicant is confined in the Maryland State Reformatory under an indeterminate sentence. He contends that he is entitled to a parole because the Board of Correction has appointed a Classification Committee not authorized by law to make recommendations to it, and this Committee has not recommended him. The court has no authority to parole a prisoner on application for a writ of habeas corpus, and the mere fact that the Board of Correction has appointed a committee to assist it in its duties does not deny any fundamental or other rights of the applicant.

Application denied without costs.